Name: Council Decision (CFSP) 2016/564 of 11 April 2016 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision
 Subject Matter: Africa;  international security;  international affairs;  civil law;  defence
 Date Published: 2016-04-12

 12.4.2016 EN Official Journal of the European Union L 96/38 COUNCIL DECISION (CFSP) 2016/564 of 11 April 2016 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP (1) following the adoption of United Nations Security Council Resolution 2127 (2013). (2) On 27 January 2016, the United Nations Security Council adopted Resolution 2262 (2016) that extends the arms embargo, travel ban and asset freeze against Central African Republic until 31 January 2017 and provides for certain amendments to the exemptions to the arms embargo as well as to the designation criteria. (3) Further action by the Union is needed in order to implement these measures. (4) Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/798/CFSP is amended as follows: (1) Article 2 is amended as follows: (a) paragraph 1(c) is replaced by the following: (c) the sale, supply, transfer or export of small arms and other related equipment intended solely for use in international patrols providing security in the Sangha River Tri-national Protected Area to defend against poaching, smuggling of ivory and arms, and other activities contrary to the national laws of the CAR or the CAR's international legal obligations, as notified in advance to the Committee;; (b) paragraph 1(d) is added as follows: (d) the sale, supply, transfer or export of non-lethal equipment and provision of assistance, including operational and non-operational training to the CAR security forces, intended solely for support of or use in the CAR process of Security Sector Reform (SSR), in coordination with MINUSCA, and as notified in advance to the Committee.; (c) paragraph 2(a) is replaced by the following: (a) the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance or training;; (2) in Article 2a, paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Committee established pursuant to paragraph 57 of UNSCR 2127 (2013) (the Committee) as: (a) persons engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or impede the political transition process, or the stabilisation and reconciliation process or that fuel violence; (b) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly sold, supplied or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (c) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (d) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (e) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (f) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (g) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the Union missions and French operations which support them; (h) being leaders of an entity designated by the Committee, or have provided support to, or acted for or on behalf of or at the direction of a person or entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee, as listed in the Annex to this Decision.; (3) in Article 2b paragraph 1 is replaced by the following: 1. All funds and economic resources owned or controlled directly or indirectly by the persons or entities designated by the Committee as: (a) engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or impede the political transition process, or the stabilisation and reconciliation process or that fuel violence; (b) acting in violation of the arms embargo established in paragraph 54 of UNSCR 2127 (2013) and Article 1 of this Decision, or having directly or indirectly sold, supplied or transferred to armed groups or criminal networks in the CAR, or having been the recipient of arms or any related materiel, or any technical advice, training, or assistance, including financing and financial assistance, related to violent activities of armed groups or criminal networks in the CAR; (c) involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; (d) recruiting or using children in armed conflict in the CAR, in violation of applicable international law; (e) providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, wildlife as well as wildlife products in or from the CAR; (f) obstructing the delivery of humanitarian assistance to the CAR, or access to, or distribution of, humanitarian assistance in the CAR; (g) involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the Union missions and French operations which support them; (h) being leaders of an entity designated by the Committee, or have provided support to, or acted for or on behalf of or at the direction of, a person or entity designated by the Committee, or an entity owned or controlled by a person or entity designated by the Committee, shall be frozen. The persons and entities referred to in this paragraph are listed in the Annex to this Decision.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 11 April 2016. For the Council The President M.H.P. VAN DAM (1) Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (OJ L 352, 24.12.2013, p. 51).